DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s amendment filed on November 2, 2021 is acknowledged. Accordingly claim 41-59 remain pending with claims 41-51 been examined.

Response to Arguments
Applicant's arguments filed November 2, 2021 have been fully considered but they are not persuasive.
With respect to independent claim 41, Applicant argues that Decastro’s disclosure of pseudonymous in a completely inapposite way to the instant Application. That Decatsro’s use of the term actually teaches away from Applicant’s claimed invention because Decastro’s pseudonymous concept states that direct determination of transaction party identity is impossible.
In response Examiner respectfully disagrees and submits that Applicant is in error in the interpretation of Decastro’s disclosure. According to Decastro, Existing cryptocurrencies are all pseudonymous, meaning that direct determination of the identities of parties to an exchange of cryptocurrency is theoretically impossible, although further protocols are required in order to devise systems that are truly anonymous. Decastro at paragraph [0055] further stated that “At the same time, the invention can assist in the regulation and enforcement of laws, because a government-run system may be setup to use the digital currency contained in the device and make it fully traceable by transaction and by transactor, and taxes may be assessed whereas previously the same transactions would have most likely been conducted in untraceable movements of cash.” Accordingly, Decastro does teach or disclose an invention that provides for direct determination of transacting parties while keeping the transaction pseudonymous as claimed.
Applicant further argues that neither Liao nor Decastro disclose “a registration interface for submission of documents for verification of the legal identity of a registrant to create an account for a valid registered user”
In response Examiner respectfully disagrees and submits that Decastro at 0015, clearly teaches that “In the United States, relevant laws include the BSA (Bank Secrecy Act) and AML (anti-money laundering) statutes, plus newly promulgated Bitcoin License rules from the NYDFS, which require a company to register as a money services business and to collect and store personal information about all customers. Accordingly the claim limitation is met and the rejection should be maintained.
Applicant further argues that the action fails to adequately point out the motivation to combine the cited references.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Laio and Decastro are concerned with security of cryptocurrency exchange transactions and for this reason their combination is proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-51, is/are rejected under 35 U.S.C. 103 as being unpatentable over Laio et al (hereinafter “Liao”) U.S. Patent Application Publication No. 2016/0358164 A1 in view of Decastro U.S. Patent Application Publication No. 2015/0170112 A1.

As per claim 41, Liao discloses a system for providing personal identity verification and controlling transactions involving cryptography-based electronic money (CBEM), the system comprising:
one or more computer-readable storage media configured to store a transactions database (see fig. 1; 0055); 
a central approval server comprising one or more processors programmed to execute computer program instructions that, when executed, cause the central approval server to:
provide, via an encrypted network, a registration interface for submission of documents for verification of the legal identity of a registrant to create an account for a valid registered user (see fig. 1, which discloses Network 104);
allow only valid registered users to communicate with a client wallet associated with the valid registered user to generate one or more valid multi signature currency addresses (see fig. 3; 0039, which discloses that “Referring to FIG. 2, when a user 200 intends to use the digital currency for a transaction, the user 200 needs to use a digital currency wallet 202 on the digital currency transaction device as a tool for the transaction.  The digital currency wallet 202 allows the user 200 to check, store, spend his/her owns digital currency.”; 0054; 0055);
allow only multi signature transactions (0044, which discloses that “Take a transaction 302_2 in FIG. 3 as an example, the transaction 302_2 refers to a process in which a user B transfers the digital currency to a user C. In the transaction 302_2, when the user B intends to transfer the digital currency to the user C, a public key 304c of the user C is used to generate an address of a digital currency wallet of the user C through calculation of a hashing 310, and a private key 306b of the user B is used to sign the transaction 302_2 where the hashing 310 is completed, so as to prove that the user B has indeed verified the transaction 302_2.”; 0055);
receive at least one unit of CBEM by verifying a submitted credential with a central approval server (0041, which discloses that “Because entire transaction history is stored in the block chain 220, the block chain 220 may be regarded as a ledger recorded with the transactions of the digital currency.”; 0055);
record ownership of the CBEM into the transactions database using the valid multi signature currency address (see fig. 3, which discloses memory pool; 0047, which discloses that “Among them, the memory pool 440 is a place where the transaction is stored before being recorded into the block, and the signature pool 450 is a specific place established in each of the digital currency transaction devices by the invention and configured to temporarily store each of partially-signed transactions..”);
record CBEM transactions in the transactions database (see fig. 3, which discloses memory pool; 0047, which discloses that “Among them, the memory pool 440 is a place where the transaction is stored before being recorded into the block, and the signature pool 450 is a specific place established in each of the digital currency transaction devices by the invention and configured to temporarily store each of partially-signed transactions.”; 0055);
verify the CBEM transaction against one or more transaction approval rules at the central approval server (0053, which discloses that “ The digital currency transaction processing module 430 is configured to determine whether a partially-signed transaction related to the transaction 500 is stored in a signature pool of the digital currency transaction device 102-1.”; 0055);
send all transaction requests from the client wallets to one of the central approval server to obtain the approval private key for signing the transactions (0040, which discloses that “Take a transaction 302_2 in FIG. 3 as an example, the transaction 302_2 refers to a process in which a user B transfers the digital currency to a user C. In the transaction 302_2, when the user B intends to transfer the digital currency to the user C, a public key 304c of the user C is used to generate an address of a digital currency wallet of the user C through calculation of a hashing 310, and a private key 306b of the user B is used to sign the transaction 302_2 where the hashing 310 is completed, so as to prove that the user B has indeed verified the transaction 302_2.”; 0055); and
reject transactions missing any one of the required private keys (0053, which discloses that “Herein, the partially-signed transaction related to the transaction 500 means that, in the case where the transaction 500 is valid only after being signed by the digital currency transaction device 102-1, the digital currency transaction device 102-5 and the digital currency transaction device 102-7, the partially-signed transaction related to the transaction 500 is the transaction respectively signed by the digital currency transaction device 102-1, the digital currency transaction device 102-5 and the digital currency transaction device 105-7.”; 0055) and
wherein valid registered users remain pseudonymous to each other in multi signature transactions  (0041, which discloses that “Because entire transaction history is stored in the block chain 220, the block chain 220 may be regarded as a ledger recorded with the transactions of the digital currency.”).
Alternatively DeCastro discloses the method:
provide, via an encrypted network, a registration interface for submission of documents for verification of the legal identity of a registrant to create an account for a valid registered user (0015, which discloses that “In the United States, relevant laws include the BSA (Bank Secrecy Act) and AML (anti-money laundering) statutes, plus newly promulgated Bitcoin License rules from the NYDFS, which require a company to register as a money services business and to collect and store personal information about all customers.”)
wherein valid registered users remain pseudonymous to each other in multi signature transactions (0011, which discloses that “Existing cryptocurrencies are all pseudonymous, meaning that direct determination of all the identities of parties to an exchange of cryptocurrency is theoretically impossible, although further protocols are required in order to devise systems that are truly anonymous.”).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Liao and incorporate the system comprising: provide, via an encrypted network, a registration interface for submission of documents for verification of the legal identity of a registrant to create an account for a valid registered user; wherein valid registered users remain pseudonymous to each other in multi signature transactions in view of the teachings of Decrastro in order to enhance security

As per claim 42, Liao further discloses the system, wherein any currency addresses that are not generated through the submission of a valid credential to one of the central approval servers are not valid, and are not able to receive any coins (0055).

As per claim 43, Liao further discloses the system, wherein individual transactions are monitored according to rules that identify, record, and report suspicious transactions (0055).

As per claim 44, Liao discloses the system, wherein legal identities of owners of individual currency addresses are stored in the client information database (see fig. 4).

As per claim 45, Liao further discloses the system, wherein where transactions are suspected of illegal activities, the identities of the associated senders and receivers are extracted from the client information database by tracing the currency addresses of the senders and receivers (0041).

As per claim 46, Liao further discloses the system, wherein the transaction approval rules require a valid credential from the sender (0055)

As per claim 47, Liao further discloses the system, wherein the transaction approval rules require one or more approval private keys from the central approval server (0054; 0055).

As per claim 48, Liao further discloses the system, wherein the transaction approval rules allow only creation of multi signature transactions in pay-to-script-hash format (see fig. 3; 0055).

As per claim 49, Liao further discloses the system, wherein the transaction approval rules allow only creation of multi signature transactions each requiring at least two private keys as signatures (see fig. 3; 0055).

As per claim 50, Laio further discloses the system, wherein the transaction approval rules allow only creation of multi signature transactions in the presence of a valid credential (see fig. 3; 0055).

As per claim 51, Liao further discloses the system, wherein the transaction approval rules restrict one of the private keys to be an approval private key from the central approval server (0054; 0055).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        November 12, 2021